Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Regarding the Drawing and Claim Objections made in the Office Action filed on 03/04/2021. Amendments/Remarks & Arguments filed by Applicant on 06/04/2021 correct the objection and/or are persuasive. Therefore, the Drawing and Claim Objections made in the Office Action filed on 03/04/2021 has been withdrawn unless otherwise indicated below.
Election/Restrictions
This application is in condition for allowance except for the presence of Claims 9-20 directed to Groups II and III non-elected without traverse.  Accordingly, Claims 9-20 been cancelled.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Orenstein et al (US 9011295), Rainey (US 20130288866), Yang (US 20050009677), and Chen (US 20060286339) are the closest prior arts to the claimed invention but fails to teach the claimed invention as a whole. Orenstein et al teaches balance trainer comprising: a dome 20 forming: an outer edge; and a base 62 formed with the dome integrally and forming located under the dome, the base comprising: a bottom member 70; and a connecting ring 64 formed integrally on the bottom member and extending upward from the bottom plate, the connecting ring forming a connecting edge facing upward and melt-connected to the outer edge of the dome (Refer to Orenstein et al Fig. 1 Col 3 Likes 39-44:” In one example, upper exercise area 60 is continuous and co-molded with main body portion 62. For example, upper exercise area 60 can be made from a thermoplastic rubber which is co-molded with main body portion 62 made from a fairly rigid plastic material, such as polypropylene.”), but fails to teach wherein the bottom member is a bottom plate. It would not have been obvious to modify the bottom member 70 to be a plate since Orenstein et al desired for the device to be stackable (Refer to Fig. 15).Rainey teaches a base 18 comprising: a bottom plate 32,36; and a connecting ring formed integrally on the bottom plate and extending upward from the bottom plate (Refer to Fig. 6), the connecting ring forming a connecting edge facing upward a dome 14, but fails to teach wherein the dome has an outer edge and the base is formed integrally with the dome such that the connection edge facing upward is melt-connected to the outer edge of the dome. Yang and Chen fails to teach the base comprising: a bottom plate; and a connecting ring formed integrally on the bottom plate and extending upward from the bottom plate, the connecting ring forming a connecting edge facing upward and melt-connected to the outer edge of the dome. And therefore the prior arts fail .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NYCA T NGUYEN/Primary Examiner, Art Unit 3784